Citation Nr: 0728228	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefit sought on 
appeal.

This appeal has been advanced on the Board's docket by reason 
of his advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2006).

This appeal was remanded for further development in January 
2006.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals of frostbite of the right foot, evaluated as 30 
percent disabling; residuals of frostbite of the left foot, 
evaluated as 30 percent disabling; residuals of frostbite of 
the right upper extremity, evaluated as 10 percent disabling; 
residuals of frostbite of the left upper extremity, evaluated 
as 10 percent disabling; bilateral hearing loss, evaluated as 
10 percent disabling; right ear otitis media, evaluated as 10 
percent disabling; and for tinnitus, evaluated as 10 percent 
disabling.  The combined disability evaluation for the 
veteran's disorders is 80 percent.

2.  The veteran retired in 1986.  

3.  The veteran's service-connected disabilities alone are 
not sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities alone have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18, 4.19, 4.25, 
4.26 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
November 2002 and July 2007 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how an effective date is assigned.  While the appellant may 
not have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Background

The veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  The record reflects that service connection is 
in effect for residuals of frostbite of the right foot, 
evaluated as 30 percent disabling; residuals of frostbite of 
the left foot, evaluated as 30 percent disabling; residuals 
of frostbite of the right upper extremity, evaluated as 10 
percent disabling; residuals of frostbite of the left upper 
extremity, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; right ear 
otitis media, evaluated as 10 percent disabling; and for 
tinnitus, evaluated as 10 percent disabling.  The combined 
disability evaluation for the veteran's disorders is 80 
percent.

VA treatment records dated December 2001 to November 2002 
include diagnoses of hypertension, osteoarthritis, benign 
prostatic hypertrophy, and chronic low back pain with 
residuals of a laminectomy.  These disorders are not service 
connected and their impact may not be considered in 
determining the appellant's entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders. 

On a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Benefits Based on Unemployability) received in 
September 2002, the veteran reported he last worked in 1997 
in the seniors program.  In a statement received in February 
2003, the veteran indicated he last worked in 1986 and 
retired from the U.S. Government.

A September 2003 VA audio examination showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
65
75
75
85
LEFT
20
20
15
25
30

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 94 percent in the left ear.  

The examiner noted that the veteran had normal hearing 
through the critical speech range in the left ear.  He was 
able to hear speech more clearly when persons were sitting to 
his left.  The veteran also could communicate very well on 
the telephone without amplification in the left ear.  Even 
with a hearing aid in the right ear, it was noted he 
continued to have a functionally, mild hearing loss and 
difficulty hearing in noise.  The examiner opined that the 
veteran could perform duties in quiet areas if he so chose; 
however, he reported that he was physically unable to 
continue with his 20 hour a week, part time job because he 
did not have the stamina.

At a September 2003 VA cold injury examination it was noted 
that the veteran was seen the previous year for evaluation of 
his cold injury.  He regarded his condition as neither 
significantly worse nor better.  The primary involvement was 
with the left foot worse than the right.  

The examination showed the fifth toe bilaterally was 
displaced medially with the plantar surface of the toe 
resting on the dorsal surface of the fourth toe bilaterally 
more so on the left side.  He had onychomycosis of the second 
toe of the left foot.  There was significantly less muscle 
mass on the left calf, presumably due to atrophy secondary to 
favoring his right leg.  The skin was intact, the feet were 
dry.  It was noted that the veteran's fingers tended to spasm 
in flexion with release of this by running under hot water.  
He wore two pair of gloves in the winter.  There was no 
visible abnormality.  The veteran noted that his fingers 
turned grayish in color when cold, then resumed normal color.  

At an August 2006 VA cold injury examination, the veteran 
reported that he usually wore two pairs of socks as his feet 
tended to be cold.  He felt pressure with walking and 
indicated his feet were numb.  He indicated his hands felt 
stiff and the fingers locked.  The veteran stated that he 
felt that there was some arthritis there.  He reported that 
he ran his digits under hot water.  He believed his fingers 
turned somewhat grayish in the cold and then resumed their 
normal color.  The veteran reported that he remained active 
and walked no less than one hour every morning.  

The examination showed the fifth toe bilaterally was 
displaced medially with the plantar surface of the toe 
resting on the dorsal surface of the fourth toe bilaterally, 
more so on the left side.  There appeared to be less muscle 
mass on the left calf, and this was previously noted on the 
prior VA examination.  The skin was intact and dry on the 
lower extremity.  There was no skin breakdown, no ulceration, 
and no edema.  Skin color of the feet bilaterally appeared to 
be within normal limits.  There was no cyanosis and no 
dependent rubor.  The skin was not particularly thickened or 
thinned.  Dorsalis pedis and posterior tibialis pulses were 
equal and bilateral.  Capillary refill was intact.  There was 
no evidence of excess sweating of the feet and ankles did not 
appear to be painful.  Sensation of the feet was diminished 
to vibration as well as touch sensation.  Position sense was 
also off in the big toes.  Knee reflexes were strong and 
equal bilaterally.  Ankle reflexes were diminished.  There 
was no hair growth.  There was onychomycosis of the left 
foot.

Radial pulses of the hands were strong and equal.  There was 
no cyanosis and no dependent rubor.  Capillary refill was 
intact.  The skin of the hand was not markedly thickened or 
thin, and appeared normal in texture and in color.  The hands 
were warm and dry.  Fingernails were unremarkable and there 
was no skin breakdown or ulceration on the hands.  The hands 
did not appear to be particularly sweaty.  There was no 
erythema and no edema noted.  There was no pallor or 
discoloration.  There were no notable amputations.  There was 
some stiffness in the joints of the fingers although no 
marked deformity or swelling.  There was sensation to touch 
and vibration present in the hands bilaterally.  There were 
no motor deficits.  

X-rays were compared to those taken in 2002.  The examiner 
noted no real change observed.  It appeared that the 2nd 
through 5th toes on the left side were thinner than the 
proximal phalanges on the right.  There was also a slight 
increase in the hallux valgus deformity on the left when 
compared with the right and joint space narrowing.  On the 
lateral view plantar calcaneal spurs were again seen.  There 
was more arthritic pathology affecting the 1st 
metatarsophalangeal joint on the left side when compared with 
a more normal looking right side, and hallux valgus deformity 
was also slightly greater on the left.  

X-rays of the hands noted metacarpal phalangeal joints as 
well as the interphalangeal joints appeared normal as did the 
wrist joints.  Bone density was normal.  

At an August 2006 VA audio examination, the veteran reported 
constant ringing in both ears more predominant in his right 
ear.  Tinnitus did not interfere with his daily activities or 
prevent him from sleeping; however, it was annoying at times.  
The veteran had impacted cerumen in both ear canals and his 
ear canals were red.  The veteran indicated he tried to 
remove the cerumen but was unsuccessful.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
70
75
65
LEFT
25
20
20
25
30

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 88 percent in the left ear.

The examiner noted that large amounts of cerumen were removed 
from both ear canals.  The remaining cerumen prevented 
tympanometry evaluation but did not have an impact on pure 
tone air and bone conduction tests or speech tests.  It was 
noted that the veteran's right ear hearing sensitivity had 
not changed significantly since August 2002.  

Pure tone air and bone conduction tests revealed a moderately 
severe mixed right ear hearing loss in the range of 500 
through 4000 Hertz.  Word recognition ability was moderately 
impaired.  Pure tone air and bone conduction tests revealed 
normal left ear hearing sensitivity for 500 through 3000 
Hertz with mild sensorineural hearing loss at 4000 Hertz.  
Word recognition ability was good.

The examiner noted that the veteran was retired; however, the 
examiner opined that the veteran's hearing loss, tinnitus, 
and recurrent ear infections did not preclude him from 
securing gainful employment.  

At a November 2006 VA ear disease examination, the examiner 
noted the right eardrum was healed and there was in fact a 
myringostapediopexy present.  The left eardrum was intact.  
It was noted that he had moderately good use of his left ear 
and with increased wearing time with his hearing aid in his 
right ear, he should be able to function even better.

A January 2007 addendum to the August 2006 VA cold injury 
examination it was noted that the examiner reviewed the 
entire claims file.  The examiner concluded the previous 
examination remained cold injuries of the hands and feet.  
History, physical examination.  Progress notes were reviewed 
by the treating physician and confirmed that the veteran 
remained very active and walked one to two hours daily.  

Criteria and analysis

A TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2006).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a). 

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is service connected for residuals of 
frostbite of each foot, residuals of frostbite of each upper 
extremity, bilateral hearing loss, right ear otitis media, 
and for tinnitus.  The combined evaluation for his service 
connected disorders is 80 percent.  Thus, the veteran meets 
the minimum schedular requirements for a total rating due to 
individual unemployability under 38 C.F.R. § 4.16(a).  The 
Board must now consider whether the veteran's service 
connected disabilities render him unemployable.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the VA examinations do not show that the 
veteran's service connected disabilities alone preclude 
substantially gainful employment.  The appellant's hearing 
loss is appropriately evaluated as 10 percent disabling.  In 
this regard, applying the criteria found in 38 C.F.R. § 4.87 
at Table VI the veteran's recent VA examination results 
yields a numerical designation of VII for the right ear 
(between 66 and 73 percent pure tone decibel hearing loss, 
with between 60 and 66 percent speech discrimination).  The 
left ear yields a numerical designation of II (between 0 and 
41 percent pure tone decibel hearing loss, with between 84 
and 90 percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of 10 percent, under 
Diagnostic Code 6100.

Under 38 C.F.R. § 4.88a, Diagnostic Code 6260 (2006) for 
tinnitus, a 10 percent disability rating is the maximum 
allowable, and there is no provision for assignment of a 10 
percent evaluation.

The veteran's service-connected otitis media has been rated 
10 percent disabling, under the criteria for disease of the 
ear.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2006).  A 10 
percent is the maximum schedular rating for chronic otitis 
media.  Id.  Moreover, the available medical evidence 
indicates no findings of otosclerosis, peripheral vestibular 
disorders, Meniere's syndrome, or malignant neoplasms so as 
to warrant higher ratings under any alternative rating 
criteria.  (See Diagnostic Codes 6201-6208).

The August 2006 VA examiner noted that the veteran was 
retired, but opined that hearing loss, tinnitus, and 
recurrent ear infections did not preclude the veteran from 
securing gainful employment.  

Under 38 C.F.R. § 4.107, Diagnostic Code 7122 for cold injury 
residuals, a 30 percent rating is warranted when there are 
cold injury residuals with the following in the affected 
parts: arthralgia or other pain, numbness, or cold 
sensitivity, plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  This 
is the highest available evaluation under the Diagnostic Code 
for cold injuries.  38 C.F.R. § 4.107.  In this case, there 
is no evidence the veteran's frostbite residuals equate to 
the loss of use of either foot which would be necessary for a 
higher rating.  38 C.F.R. § 4.71a.

The veteran currently has a 10 percent disability rating for 
each hand under Diagnostic Code 7122.  A 10 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent is warranted where there is 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions or 
osteoarthritis). 

The medical evidence showed no evidence of any skin changes 
of the hands, x-ray abnormality, or impaired sensation.  The 
VA examinations of the hands showed no symptoms that would 
warrant a higher evaluation under Diagnostic Code 7122.  
Indeed, in a January 2007 VA examination addendum the 
examiner noted that the veteran continued to remain very 
active and walked one to two hours daily.  There was no 
evidence that his hands alone, or when combined with other 
service connected disorders precluded employment.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of TDIU.  
The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude him from securing or 
following substantially gainful employment.  The medical 
evidence indicates some functional impairment which limits 
the veteran's employment options, but the record does not 
support his claim that he is unable to work due solely to his 
service-connected disabilities.  Indeed, it is evident that 
the appellant receives more care and treatment for nonservice 
connected disorders than he does for his service connected 
disabilities.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


